Citation Nr: 1756457	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-21 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth disease of the hands, legs, and feet.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Appellant was a member of the Marine Reserve from October 1976 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appellant testified before the undersigned Veterans Law Judge during a January 2017 videoconference hearing; a transcript is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1. The appellant joined the Marine reserve, returned to finish high school and when he reported was found unfit for induction into the Marines.

2.  He did not develop Charcot-Marie-Tooth disease as a result of any military duty, and the disorder is not shown to have been made worse by any military training or duty.


CONCLUSION OF LAW

The criteria for service connection for Charcot-Marie-Tooth disease of the hands, legs, and feet have not been met.  38 U.S.C. §§ 101, 106, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

VA satisfied its duty to notify the appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §5103 (2012); 38 C.F.R. § 3.159(b) (2017).  VA provided the required notice in August 2011, prior to the initial adjudication and readjudication of the claim in a supplemental statement of the case (SOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C. § 5103A (2012).  The RO associated all available service treatment records (STRs), service personnel records (SPRs), and private and VA treatment records with the claims file.  

The appellant has not been afforded a VA examination, with an opinion as to the etiology for his Charcot-Marie-Tooth disease.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  See also McLendon v. Nicholson, 20 Vet. App.79, 83-86 (2006).

Medical evidence is not required in every case to indicate that the claimant's disability may be associated with the claimant's service for purposes of demonstrating entitlement to a VA medical exam.  Colantonio v. Shinseki, 606 F.3d 1378, 1381-82 (Fed. Cir. 2010).  However, while the Board must consider lay evidence in determining whether or not to provide a VA medical exam, it may weigh this evidence based upon the weight to which it is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (holding that a veteran's conclusory generalized statements that his service illness caused his present medical problems is not sufficient to entitle him to a medical examination under the standard of 38 U.S.C. § 5103A(d)(2)(B)).

The Board finds that an examination is not needed in this case because the appellant's primary contention is that he should be service connected for Charcot-Marie-Tooth disease because he claims the self-training he conducted before he reported to active training aggravated his condition.  January 2017 Hearing Transcript, at 3-4.  However, the Board's review of the claims file is negative for any indication of his neurological disorder during training, in fact there was virtually no training associated with service ever undertaken.  Hence, as there is not even a conclusory lay statement relating his neurological condition to anything other than claimed aggravation by self-training, the evidence is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated to provide an appellant with a medical nexus opinion pursuant to 5103A(d).  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding that a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim, which was supported only by his own lay assertion that he suffered an event, injury, or disease in service that may be associated with his symptoms).  There is no reasonable possibility that a medical opinion would aid in substantiating the appellant's claim since no medical evidence of record shows any evidence of occurrence of treatment for neurological condition in training.  

As the appellant has not identified any additional evidence relevant to the claim and as there are no additional records to obtain, the Board concludes that no further assistance in developing the facts pertinent to the claims is required to comply with the duty to assist.  38 U.S.C. § 5107(a) (2012).  

II. Service Connection

The Veteran is seeking entitlement to service connection for Charcot-Marie-Tooth disease of the hands, legs, and feet.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty for training.  38 U.S.C. §§ 101, 106, 1110, 1131 (2012).  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after separation when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

In this case, the evidence essentially reveals that the appellant enlisted in the Marine Corps Reserve in October 1976.  He was instructed to return and complete his senior year of high school, and then appeal for induction the following year.  A physical examination was conducted in October 1976 which was negative for any pertinent findings, complaints, or diagnoses.

The appellant has provided written statements and testimony at his hearing that between enlistment in October 1976 and proposed induction in June or July 1977, he undertook extensive personal physical training.  He has reported that this was done at the encouragement of the Marine recruiter so that he would be in shape for entering basic training upon induction.  When he reported for induction, overwriting on the October 1976 examination report shows he had neurological abnormality that made him unfit for induction.  This was subsequently determined to be Charcot-Marie-Tooth disease.

Unfortunately, these facts do not provide a basis for granting service connection.  While the appellant was a Member of the Marine Reserve as of October 1976, he was ever on any active duty training status.  While he may have undertaken significant personal training, even if done so at the recommendation of his recruiter, this does not constitute active duty or inactive duty for training.  Rather it is personal training, undertaken to be ready to enter the service.  While it is unfortunate that the Charcot-Marie-Tooth disease developed during this time, and possibly as a result of this training, that does not provide a basis for finding that the disorder is in any way related to service.  In fact, given the alterations made to the October 1976 medical examination, it appears he was found to be unfit for induction at the time he presented.  

It is noted that as the appellant had no active military service as defined by law and regulation, and as such, the presumption of soundness does not apply.  38 U.S.C.A. § 1111.

As noted, during the January 2017 videoconference hearing, the appellant testified that he was found to be fit for duty during the October 1976 enlistment examination and he sworn in on that date.  However, as confirmed in the October 2012 Veteran's statement, he was placed under the Delayed training Program as a reservist between October 16, 1976 and June 18, 1977, where he was order to go back and finish his high school education since he was a senior in high school at the time.  During this period, he reports that he ran on an average of 5-10 miles, 100 push-ups, 100 sit-ups, and at least 50 pull-ups a day 5 times a week as recommended by the recruiter and the Marine Corps in order for him to be able to keep up with the training when it started.  On June 19, 1977, he reported to basic training as a Marine on active duty for training.  See January 2017 Hearing Transcript; October 2012 Veteran's statement.  

This is, as noted, consistent with the information found in the Veteran's STR.  His STR consists of a single examination report dated October 16, 1976 with two more dates, June 22, 1977 and June 28, 1977 stamped on it.  In the report, the section for lower extremities is checked "abnormal," and a comment next to it refers to #74: summary of defects and diagnosis.  In the summary section, a comment states that the Veteran has "progressive neurological disorder - probably Charcot-Marie-Tooth disease and is not fit for enlistment."  Further, the section #77 indicates that the Veteran is not qualified for Marine with a date June 28, 1977 stamped over it.  The Board interprets this to mean that the Veteran was determined unqualified for service on June 28, 1977, if not earlier, due to his neurological condition suspected to be Charcot-Marie-Tooth disease.   

As noted, the onset of this disorder while the Veteran is a member of the reserve, but not on any type of official training, there is no basis to find that the disorder at issue is for service connection.

In conclusion, the Board finds the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for Charcot-Marie-Tooth disease of the hands, legs is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


